     Case 4:16-cv-02478 Document 230 Filed on 06/11/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                          UNITED STATES DISTRICT COURT                                    June 14, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                HOUSTON DIVISION

                                                 )
 KRISHNA PRASAD ADHIKARI, et al.,                )
                                                 )          Civil Action No. 4:16-CV-02478
                        Plaintiffs,              )
                                                 )          Judge Keith P. Ellison
        v.                                       )
                                                 )
 KBR, INC., et al.,                              )
                                                 )
                        Defendants.              )
                                                 )


  ORDER GRANTING COUNSEL’S MOTION FOR LEAVE TO WITHDRAW FROM
           REPRESENTATION OF PLAINTIFF SANJIV GURUNG

       Upon consideration of Counsel’s Motion for Leave to Withdraw from Representation of

Plaintiff Sanjiv Gurung, it is on this 11th day of June, 2021, hereby

       ORDERED, that Counsel’s Motion for Leave to Withdraw from Representation of

Plaintiff Sanjiv Gurung be, and the same is, hereby GRANTED; and it is further

       ORDERED, that Plaintiffs’ Counsel are granted leave to withdraw as counsel for Plaintiff

Sanjiv Gurung.

       IT IS SO ORDERED.

                                              ________________________________
                                              The Honorable Keith P. Ellison
                                              United States District Judge
